


110 HR 2543 IH: Military Commissions Revision Act of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2543
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 10, United States Code, to revise the
		  definition of unlawful enemy combatant for purposes of laws administered by the
		  Secretary of Defense relating to military commissions, to establish a statutory
		  right of habeas corpus for individuals detained at the detention facility at
		  Naval Station, Guantanamo Bay, Cuba, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Commissions Revision Act of
			 2007.
		2.Definition of
			 unlawful enemy combatantParagraph (1) of section 948a of title 10,
			 United States Code, is amended to read as follows:
			
				(1)Unlawful enemy
				combatantThe term “unlawful
				enemy combatant” means a person who has engaged in, attempted, or conspired to
				engage in acts of armed hostilities or terrorism against the United States or
				its co-belligerents, and who is not a lawful enemy
				combatant.
				.
		3.Determination of
			 unlawful enemy combatant status by combatant status review tribunal not
			 dispositive for purposes of jurisdiction of military commissionsSection 948d of title 10, United States
			 Code, is amended by striking subsection (c) and by redesignating subsection (d)
			 as subsection (c).
		4.Exclusion of
			 statements obtained by coercionSection 948r of title 10, United States
			 Code, is amended by striking subsections (c) and (d) and inserting the
			 following new subsection (c):
			
				(c)Exclusion of
				statements obtained by coercionA statement obtained by a degree
				of coercion less than torture may be admitted only if the military judge finds
				that—
					(1)the totality of
				the circumstances indicates that the statement possesses probative value to a
				reasonable person;
					(2)the interests of
				justice would best be served by admitting the statement into evidence;
				and
					(3)the interrogation
				methods used to obtain the statement do not amount to cruel, inhuman or
				degrading
				treatment.
					.
		5.Habeas corpus
			 matters
			(a)In
			 generalParagraph (1) of section 2241(e) of title 28, United
			 States Code, is amended to read as follows:
				
					(1)No court, justice,
				or judge shall have jurisdiction to hear or consider an application for a writ
				of habeas corpus filed by or on behalf of an alien enemy combatant detained by
				the United States who has been determined by a Combatant Status Review
				Tribunal, or other administrative review body constituted in accordance with
				United States law, to have been properly detained as an enemy combatant, unless
				a period of two years has elapsed since the date of detention and no criminal
				charges are pending against the detainee at the time the writ is
				filed.
					
			(b)Conforming
			 amendmentSection 950j of
			 title 10, United States Code, is amended by striking subsection (b).
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act, and shall apply to all cases, without exception, pending on or after
			 the enactment of this Act, which relate to any aspect of the detention,
			 transfer, treatment, trial, or conditions of detention of an alien detained by
			 the United States since September 11, 2001.
		
